907 F.2d 1138Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Aaron HOLSEY, Petitioner.
No. 89-8044.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 14, 1990.

On Petition for Writ of Mandamus.
Aaron Holsey, petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Aaron Holsey, a Maryland prisoner, brought this petition for writ of mandamus alleging that the district court had unduly delayed acting on 23 cases filed by him.  The district court has recently taken significant action in 13 of the cases.1   Eight of the cases have been dismissed by the district court, and seven of those eight cases were appealed to this Court.2   The district court last acted on the remaining two cases in May 1989;3  however, the delay in action on the part of the district court is not undue given the number and complexity of cases filed by Holsey.  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.



1
 The district court denied motions for temporary restraining orders or injunctive relief in CA Nos. 79-585, 82-832, 83-121, 83-122, 83-882, 83-883, 83-1569, 84-3308, 84-4591, 87-1101, 87-1946, 87-2047, and 89-1239


2
 The district court dismissed CA Nos. 78-860, 81-507, 82-900, 82-1252, 82-1833, 87-2822, 88-2626, and 89-1897


3
 The district court last acted on CA No. 84-3170 on May 17, 1989, and on CA No. 87-3358 on May 26, 1989